DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voicemail reply to an interview with Attorney Keiko Takagi on 11/02/2021.
The application has been amended as follows: 
Claim 1, lines 2-3, replaced: “at one side in a thickness direction surface”, with: --on one side surface in a thickness direction--.
Claim 1, line 4, replaced: “layer,”, with: --layer, transferring the conductive pattern from the first peeling layer onto a surface of a first adhesive layer and then peeling the first peeling layer, subsequently--.
Claim 1, line 5, replaced: “into a first”, with: --into the first--.
Claim 1, lines 6-10, deleted: “and peeling the first peeling layer, the peeling of the first peeling layer is performed prior to pushing the conductive pattern into a first adhesive layer, and the conductive pattern is transferred from the first peeling layer onto a surface of the first adhesive layer,”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Applicant’s arguments, regarding the applicability of Kudo et al. (US 2017/0169930 A1) and Takaya et al. (US 2003/0029830 A1) in rejecting the inventive concept of the claims, are compelling. The above amendment for clarity places those claims in alignment with the Applicant’s argued limitations, such that Kudo, Takaya, or the newly cited Habu et al. (US 2016/0105969 A1) and Wang et al. (US 10,002,694 B2) do not disclose or teach the invention as now amended and claimed. These references and the remaining prior art reviewed cannot be reasonably interpreted to disclose performing the claimed method including forming a conductive pattern from the conductive layer, transferring the conductive pattern from the first peeling layer onto a surface of a first adhesive layer and then peeling the first peeling layer, subsequently pushing the conductive pattern into [[a]]the first adhesive layer containing first magnetic particles and a first resin component to embed the conductive pattern, and after the peeling of the first peeling layer, the method further comprises disposing a second peeling layer on a surface of the conductive pattern from which the first peeling layer was peeled, pushing the conductive pattern into the first adhesive layer by press-bonding the second peeling layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729